

115 S3752 IS: Standing Rock Sioux Tribe Land Restoration Act of 2018
U.S. Senate
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3752IN THE SENATE OF THE UNITED STATESDecember 13, 2018Ms. Heitkamp introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the transfer of certain land to be held in trust for the benefit of the Standing Rock
			 Sioux Tribe of North and South Dakota, and for other purposes.
	
 1.Short titleThis Act may be cited as the Standing Rock Sioux Tribe Land Restoration Act of 2018.
 2.FindingsCongress finds that— (1)56,000 acres of the Standing Rock Sioux Reservation were acquired for the Oahe Dam and Reservoir, a component of the Pick-Sloan Missouri River Basin program;
 (2)the land acquired was fertile, wooded bottomland, comprising the most productive agricultural and pastoral land of the Tribe, with arable soils, abundant timber and wildlife, and important medicinal plants of the Tribe;
 (3)the Joint Tribal Advisory Committee (referred to in this section as the Committee) was established by the Secretary of the Interior on May 10, 1985, to assess the impacts of the Pick-Sloan Missouri River Basin program on the Tribe; and
 (4)the Committee issued a final report on May 23, 1986, in which the Committee recommended the transfer to the Tribe of the Oahe project land within the exterior boundaries of the Reservation that are located above 1620 mean sea level.
 3.DefinitionsIn this Act: (1)Pick-Sloan Missouri River Basin ProgramThe term Pick-Sloan Missouri River Basin program means the Pick-Sloan Missouri River Basin Program (authorized by section 9 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 891, chapter 665)).
 (2)ReservationThe term Reservation means the Standing Rock Indian Reservation. (3)SecretaryThe term Secretary means the Secretary of the Interior.
 (4)TribeThe term Tribe means the Standing Rock Sioux Tribe of North and South Dakota. 4.Land transfer (a)In generalSubject to subsection (c), the Secretary of the Army shall transfer the land described in subsection (b) to the Secretary to be held in trust for the benefit of the Tribe.
 (b)Land To be transferredThe land that shall be transferred under this section is the Federal land that— (1)lies within the exterior boundaries of the Reservation;
 (2)was acquired by the United States for the Oahe Dam and Reservoir Project pursuant to Public Law 85–915 (72 Stat. 1762); and
 (3)is located above the top of the exclusive flood pool of the Oahe Dam and Reservoir Project, as determined by the Secretary of the Army.
				(c)Conditions of transfer
 (1)Authorized purposesThe transfer of land under this section shall not interfere with any of the authorized purposes of the Oahe Dam and Reservoir Project, any project of the Pick-Sloan Missouri River Basin program, or any other applicable law.
 (2)Retained rightsThe Secretary of the Army shall retain the right to inundate with water or cause erosion to the transferred land, as necessary for the operation of the Oahe Dam and Reservoir Project or of any project of the Pick Sloan Missouri River Basin program.
 (3)Retained property interestsNotwithstanding subsection (b), the Secretary of the Army shall retain any land, structures, easements, or other property interests necessary to carry out authorized purposes of the Oahe Dam and Reservoir Project or of any project of the Pick-Sloan Missouri River Basin program.
 (4)Other terms and conditionsThe transfer of land under this section shall be subject to any other term or condition that the Secretary of the Army determines to be appropriate to ensure the continued operation of the Oahe Dam and Reservoir Project or of any project of the Pick-Sloan Missouri River Basin program.
 (d)Existing rights and interestsNothing in this Act deprives any person of any easement, leasehold, or other right or interest that, as of the date of enactment of this Act, the person may have in the land to be transferred.
			